Title: William Bingham to the American Commissioners, 3 March 1779
From: Bingham, William
To: American Commissioners,Franklin, Benjamin


Gentlemen,
St: Pierre, Martinique, March 3d, 1779.
The arrival at this place of the Continental Frigate the Deane, & the armed Brigantine the General Gates, in order to be careened & refitted, & to procure a fresh Supply of Provisions, has greatly embarrassed me, not having sufficient Funds to answer their Demands. I am therefore under the Necessity of refusing them the necessary Supplies, or of furnishing myself with Funds for the Purpose by passing my Draughts upon you for the Amount of their Disbursments.
These are cruel Alternatives, but I think it most proper & advisable to submit to the last. I shall therefore take the Liberty of drawing upon You for their Outfits, as soon as they are compleated.
Although I have no such Permission, in a direct Manner, from Congress, I have it by implication, for the Commanders of these Vessels have Instructions from the Navy Board to address themselves to me for all necessary Supplies, when, so far from having Funds belonging to the Public, for such Purposes, Congress is indebted to me, by their last Accot: Current, Livres 240,000, Currency of this Island.
It is with the greatest Difficulty that I can support the Weight of such heavy Advances, and I find it impossible to enter into any new Engagements, especially, as the Negotiation of Business, in this place, has taken an unfavorable Turn, since the Commencement of Hostilities; every Article being now sold for Cash only.
I shall do myself the Honor of transmitting you Copies of these Disbursments by the same Conveyances that carry my Draughts on you & of which I shall duly inform Congress. I have no Doubt but both they & you will acquiesce in the Propriety of the Measure, being fully justified by the Necessity of the Case.

I have the Honor to be, with due Respect, Gentlemen, your most obedient humble Servant.
Wm Bingham
 
Notation: Bingham March 3. 1779
